In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has submitted an affidavit dated December 14,1983 in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to practice by the Appellate Division of the Supreme Court, First Judicial Department, on December 1,1952. By order of this court dated October 3, 1983, the respondent was suspended from the practice of law for a period of three years, commencing November 1, 1983. The charges against respondent involve, inter alia, neglecting a client’s matter resulting in the cause of action being barred by the Statute of Limitations. Respondent has stated in his affidavit that his resignation is made freely and voluntarily, without coercion or duress and that he is fully aware of the implications of submitting his resignation. Respondent further indicates that if a disciplinary proceeding was commenced against him based upon the afore-mentioned allegations of misconduct, he could not successfully defend himself on the merits. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name struck from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Titone, Lazer, Mangano and Rubin, JJ., concur.